DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s preliminary amendment filed on 01/19/2021 has been entered. Claims 1-26 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/19/2021, 06/25/2021, and 02/09/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 4 and 14-15 are objected to because of the following informalities:
Claim 4, lines 2-3: “the annular shape lens” should be -- the annular shape first lens -- in order to be consistent with the first instance.
Claim 14, line 4: “the housing” should be -- the housing cover -- in order to be consistent with the first instance.
Claim 15, line 5: “the housing” should be -- the housing cover -- in order to be consistent with the first instance.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4, line recites the limitation “the bearing surface”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, since claim 3 recites the first instance, the dependency of claim 4 was interpreted to depend on claim 3 as follows -- The light head of claim 3 --.

Claim Interpretation
Claim 10 recites the limitation “a lever”. The term “lever” by itself without additional limitations was interpreted to be a pivoting rigid bar.

Claim 17 recites the limitation “a fulcrum”. The term “fulcrum” was interpreted as a point on which a lever rests or is supported and on which it pivots.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-12, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over BESNARD (EP 3081857), and in view of GARCIA (EP 2503231).
Regarding claim 1, BESNARD discloses a light head for a medical device support system comprising
a housing base (7, Figs.11-13) including a plurality of light emitting elements (14, Fig.6);
an annular shape first lens (32b, Figs.12-13) that has a rotation axis (as seen in Fig.13, the “rotation axis” was considered to be taken at the center of the annular shape first lens 32b);
a housing cover (9, Figs.11-13) including a cavity within which the annular shape first lens is rotatable about the rotation axis (as seen in Figs.11-12, the “cavity” was considered to be between the housing cover 9 and the housing base 7), wherein the housing cover includes a second lens (34, Figs.14-15);
wherein the annular shape first lens and the second lens are in a light emitting path of the plurality of light emitting elements (as seen in Fig.13, the light of the light emitting elements 14 emits from the annular shape first lens 32b and the second lens 9, 34);
a motion transfer member (20, 36, Fig.13) configured to movably interact with a boss (35, Fig.13) of the annular shape first lens to rotate the annular shape first lens about the rotation axis and within the cavity; 

However, GARCIA discloses a periphery of the annular shape first lens (4, Fig.1) includes guide members (as seen in Fig.1, the “guide members” were considered to be the end portions of the annular shape first lens 4 inserted into the bearing surface 80 of the housing cover 8) configured to position the annular shape first lens and configured to slidably contact a bearing surface (80, Fig.1) of a housing cover (8, Fig.1).
Therefore, in view of GARCIA, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the guide members as taught by GARCIA to the annular shape first lens of BESNARD in order to support the rotation of the annular shape first lens within the housing cover. One of ordinary skill in the art would have recognized that general guide members (such as end portions, flanges, tabs, protrusions, etc) are well-known mechanical members to (1) connect two members together and/or (2) support the rotation of one member within another member. As a result, since the guide members would have positioned the annular shape first lens within the housing cover, the guide members was considered to position the boss of the annular shape first lens to movably interact with the motion transfer member.

Regarding claim 2, BESNARD further discloses a plurality of collimators (15, Fig.6) in the light emitting path of the plurality of light emitting elements (14, Fig.6).

Regarding claim 3, BESNARD modified by GARCIA as discussed above for claim 1 further discloses wherein the guide members are located at at least one of an inner periphery and an outer periphery of the annular shape first lens and are configured to slidably contact a bearing surface of the housing cover(as seen in Figs.1 and 4 of GARCIA, the bearing surface 80 of the housing cover 8 guides the guide members of the annular shape first lens 4 to guide the annular shape first lens 4 in a concentric relationship).

Regarding claim 4, BESNARD modified by GARCIA as discussed above for claim 1 further discloses wherein the bearing surface of the housing cover guides the guide members of the annular shape first lens to guide the annular shape first lens in a concentric relationship with an annular shape outer cover of the housing cover (as seen in Figs.1 and 4 of GARCIA, the bearing surface 80 of the housing cover 8 guides the guide members of the annular shape first lens 4 to guide the annular shape first lens 4 in a concentric relationship).

Regarding claim 6, BESNARD modified by GARCIA as discussed above for claim 1 further discloses wherein the guide members include radially outward tabs that protrude from an outer periphery of the annular shape first lens and are configured to slidably contact a bearing surface of the housing cover (as seen in Fig.1 of GARCIA, the guide members slidably contact the bearing surface 80 of the housing cover 8).

Regarding claim 7, BESNARD further discloses wherein the annular shape first lens (32b, Figs.12-13) and the boss (25, Fig.13) are a single structure.
integral monolithic structure.
Regarding “a single integral monolithic structure”, as seen in Figs.12-13 of BESNARD, the annular shape first lens 32b and the boss 25 appear to be one single piece. One of ordinary skill in the art would have recognized the substitutable alternatives between (1) a single piece or (2) multiple pieces connected together by a conventional fastener. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the single integral monolithic structure to the annular shape first lens and the boss of BESNARD modified by GARCIA in order to form the boss on the annular shape first lens.

Regarding claim 8, BESNARD further discloses wherein the annular shape first lens (32b, Fig.13) and the boss (35, Fig.13) are a single integral component.
BESNARD modified by GARCIA fails to disclose a single integral molded component.
Regarding “molded”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (See MPEP § 2113. See also In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985)). The structure(s) necessarily present from the method is (are) given patentable weight. In the instant case, the recited limitations failed to distinguish from the structure of the annular shape first lens and the boss of BESNARD modified by GARCIA.

Regarding claim 9, BESNARD further discloses wherein the rotation axis is at the center of the annular shape first lens (32b, Fig.13).

Regarding claim 10, BESNARD further discloses wherein the motion transfer member (20, 36, Fig.13) includes a lever (as seen in Fig.13, the “lever” was considered to be the gear means 36 because the gear means 36 was considered to be a pivoting rigid bar).

Regarding claim 11, BESNARD modified by GARCIA as discussed above for claim 1 further discloses wherein the housing cover includes within the cavity thereof at least one of an inner periphery lower wall and an outer periphery lower wall, wherein the annular shape first lens and housing cover are arranged so that the annular shape first lens is slidably movable on the at least one of the inner periphery lower wall and the outer periphery lower wall (as seen in Fig.1 of GARCIA, the housing cover 8 includes two lower walls receiving the annular shape first lens 4).

Regarding claim 12, BESNARD modified by GARCIA as discussed above for claim 1 further discloses wherein the housing cover and the at least one of the inner periphery lower wall and the outer periphery lower wall are a single integral component (as seen in Fig.1 of GARCIA, the housing cover 8 and the two lower walls were considered to be a single integral component).
BESNARD modified by GARCIA fails to disclose a single integral molded component.
Regarding “molded”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the In re Thorpe, 227 USPQ 964, (Fed.  Cir. 1985)). The structure(s) necessarily present from the method is (are) given patentable weight. In the instant case, the recited limitations failed to distinguish from the structure of the housing cover and the at least one of the inner periphery lower wall and the outer periphery lower wall of BESNARD modified by GARCIA.

Regarding claim 25, since BESNARD modified by GARCIA as discussed above for claim 1 discloses all the structural limitations of the claim, BESNARD modified by GARCIA was considered to disclose the method of operating the light head of the medical device support system of claim 25.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over BESNARD (EP 3081857) modified by GARCIA (EP 2503231), and in view of JU (US 2015/0763176).
Regarding claim 5, BESNARD modified by GARCIA fails to disclose wherein the guide members include radially inward tabs that protrude from an inner periphery of the annular shape first lens and are configured to slidably contact a bearing surface of the housing cover.
However, JU discloses guide members (234, Fig.13) include radially inward tabs that protrude from an inner periphery of an annular shape first lens (as seen in Fig.13, the “radially inward tabs” were considered to be the protrusions 234 because the protrusions 234 radially protrude from an inward periphery of the annular shape first lens 23) and are configured to slidably contact a bearing surface (246, Fig.13) of a housing cover (24, Fig.13).
.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over BESNARD (EP 3081857) modified by GARCIA (EP 2503231), and in view of CHIEN (US 2007/0236931).
Regarding claim 13, BESNARD modified by GARCIA fails to disclose wherein the housing cover includes a plurality of lens restricting members situated within the cavity of the housing cover and attached to one or more surfaces of the housing cover.
However, CHIEN discloses a plurality of lens restricting members (15, Fig.2) situated within a cavity of a housing cover (2, Fig.2) and attached to one or more surfaces of the housing cover.
Therefore, in view of CHIEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lens restricting members as taught by CHIEN to the housing cover of BESNARD modified by GARCIA in 

Regarding claim 14, BESNARD modified by GARCIA and CHIEN as discussed above for claim 13 fails to disclose wherein the annular shape first lens is radially restricted by bearing surfaces of the respective plurality of lens restricting members to rotationally guide the annular shape first lens about the rotation axis and within the cavity of the housing cover.
However, CHIEN further discloses an annular shape first lens (11, Fig.2) is radially restricted by bearing surfaces of the respective plurality of lens restricting members (15, Fig.2) to rotationally guide the annular shape first lens about the rotation axis and within the cavity of the housing cover (2, Fig.2).
Therefore, in view of CHIEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lens restricting members as taught by CHIEN to the housing cover of BESNARD modified by GARCIA and CHIEN in order to control the rotation of the annular shape first lens to prevent rotation beyond a maximum set angle.

Regarding claim 15, BESNARD modified by GARCIA and CHIEN as discussed above for claim 13 fails to disclose wherein the annular shape first lens is axially restricted between bearing surfaces of the respective plurality of lens restricting members and bearing surfaces of the housing cover to rotationally guide the annular shape first lens about the rotation axis and within the cavity of the housing cover.

Therefore, in view of CHIEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lens restricting members as taught by CHIEN to the housing cover of BESNARD modified by GARCIA and CHIEN in order to control the rotation of the annular shape first lens to prevent rotation beyond a maximum set angle.

Regarding claim 16, BESNARD modified by GARCIA and CHIEN as discussed above for claim 13 further discloses wherein the plurality of lens restricting members are attached to the surface of the housing cover by fasteners.
BESNARD modified by GARCIA and CHIEN fails to disclose wherein the plurality of lens restricting members are attached to the surface of the housing cover by fasteners.
Regarding “the plurality of lens restricting members are attached to the surface of the housing cover by fasteners”, as seen in Fig.2 of CHEIN, the lens restricting members 15 are attached to the housing cover 2. One of ordinary skill in the art would have recognized the substitutable alternatives between (1) a single piece or (2) multiple pieces connected together by a conventional fastener. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fasteners to the plurality of lens restricting members of BESNARD modified by GARCIA and CHIEN in order to attach the lens restricting members to the housing cover.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 20070041167, US 20120043915, US 20100121154, US 20120075832, US 20170130932, US 20030165055, US 20020172033, US 20080304281, US 20020089857, US 20130107513, US 4316237, US 5485319, US 4994945, US 4928211, US 9470405, US 9470382, US 4037096, and US 3887801 discloses stationary mechanical handles for moving light head, rotating knobs/handles for moving the light source, rotating handles for electrically adjusting the properties of the light source, handles with buttons, touch, and sensors, or rotating handles for moving the reflector.

Allowable Subject Matter
Claims 17-24 and 26 are allowed.

The following is an examiner' s statement of reasons for allowable subject matter: The prior art taken as a whole does not show or suggest a light head for a medical device support system, comprising a housing base including a plurality of light emitting elements; an annular shape first lens that has a rotation axis; a housing cover including a cavity within which the annular shape first lens is rotatable about the rotation axis, wherein the housing cover includes a second lens; wherein the annular shape first lens and the second lens are in a light emitting path of the plurality of light emitting elements; a driving source; a lever that is movable relative to a fulcrum of the light head, wherein the lever includes a first end and a second end at opposite 

Examiner’s Comment









According to the prior art, the feature of guide members (such as end portions, flanges, tabs, protrusions, etc) of an optical element or a lens was considered to be a well-known mechanical structure to (1) connect two members together and/or (2) support the rotation of one member within another member. In addition, the feature of lens restricting members of an optical element of a lens was considered to a well-known mechanical structure to (1) limit the rotation of lens while maintaining the lens within the support structure and/or (2) prevent disengagement or damage of the lens while maintain the lens within the support structure. As discussed above for the allowable subject matter, the details of the lever and fulcrum in combination with the other limitations was considered to be distinct from the prior art of record. As a result, claim 1 is suggested to incorporate additional limitations of the motion transfer member as seen in Fig.24 of the applicant’s drawings. Sample language of claim 1 has been provided below to incorporate additional limitations of the motion transfer member.

Claim 1. A light head for a medical device support system, comprising:
a housing base including a plurality of light emitting elements; 

a housing cover including a cavity within which the annular shape first lens is rotatable about the rotation axis, wherein the housing cover includes a second lens; 
wherein the annular shape first lens and the second lens are in a light emitting path of the plurality of light emitting elements; 
a motion transfer member configured to movably interact with a boss of the annular shape first lens to rotate the annular shape first lens about the rotation axis and within the cavity; 
wherein a periphery of the annular shape first lens includes guide members configured to position the boss of the annular shape first lens to movably interact with the motion transfer member;
the motion transfer member that is movable relative to a fulcrum of the light head, 
wherein the motion transfer member includes a first end and a second end at opposite sides of the fulcrum, the first end spaced a first distance from the fulcrum, the second end spaced a second distance from the fulcrum; 
wherein the motion transfer member is configured to transfer motion from a driving source at the first end thereof into rotational motion of the annular shape first lens about the rotation axis and within the cavity at the second end thereof in response to movement of the motion transfer member relative to the fulcrum based on the ratio of the first distance from the fulcrum to the second distance from the fulcrum.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.E/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875